DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Furio (U.S. 2017/0355501) in view of Sumitomo (U.S. 10,479,547).  Furio teaches a tamper evident enclosure assembly, at 100 in figure 7, for a food/beverage container having a content receiving region, and a circumferential sidewall that tapers radially outward from a lower portion to an upper portion thereof, said circumferential sidewall terminating at an upper circumferential lip portion that defines a mouth portion into the content receiving region, the container including a lid that is configured to press-fit mount over the mouth portion of the container (enclosure 100 capable of being used with a food/beverage container), said enclosure assembly at 100 comprising a thin base portion 102 defined by .
**Note: The claim is drawn to the subcombination of the enclosure and not the combination of the enclosure and container.  The container is not an element of the claimed invention.**
Furio discloses the claimed invention except for the closure tape.  Sumitomo teaches that it is known to provide a container with a closure tape (see element 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the enclosure of Furio with the closure tape of Sumitomo, in order to indicate tampering, as disclosed in the Abstract of Sumitomo.
Further regarding the modified invention of Furio, the single use closure tape (9 of Sumitomo) laterally mounted to one of the wing extensions (mounted to outermost flap 108), and having an upper lateral portion extending beyond the wing member in an unsealed condition (9 of Sumitomo), said closure tape further including an adhesive disposed on an interior surface of the tape upper lateral portion (col. 2 lines 28-30 of Sumitomo), said tape upper lateral portion can be folded over such that said adhesive is brought into contact with an exterior surface of said enclosure assembly(taught by Sumitomo), substantially locking said wing extensions in a sealed condition.



Regarding claim 3, the modified enclosure of Furio has a seated distance is generally in the range of about 0.5 in. to about 1.5 in. vertically from the lip portion of the container, if an appropriately sized container with an appropriately sized container lip, is inserted therein.

Regarding claim 4, a pair of foldable wing protrusions 104, 106 coupled to generally opposed portions of the base perimetric edge at 105, 107, and oriented generally transverse to said pair foldable wing extensions (figure 7), each foldable wing protrusion being configured to foldably extend upwardly from said base portion (figures 8 and 9), when in the seated position, in a manner such that said pair of foldable wing extensions substantially extend over the container mouth portion and the mounted lid (figures 10, 11), in a coupled condition, said pair of foldable wing extensions, in the engaged condition, and the pair foldable wing protrusions, in the coupled condition, forming said interior pocket (figures 10, 11).

Regarding claim 5, said wing extensions and said wing protrusions each including a first pre-fold at a location where the associated wing extensions and the associated wing protrusions are coupled to said base portion (122, 132, 142, 152), and a second pre-fold (120b, 130b, 140b, 150b), generally parallel to and spaced apart from the respective first pre- fold a second fold distance that is at least the length of the first fold distance (figure 7).


Regarding claim 7, at least one of the wing extension and the wing protrusion includes a tab portion (adjacent lead lines 126b, 136b) configured to removably retain the wing extensions in the engaged condition, and the wing protrusions in the coupled condition prior to movement of the closure tape to the sealed condition.

Regarding claim 8, at least one of wing extensions and the wing protrusions includes a handle portion at lead lines 112, 114.

Regarding claim 11, said closure tape includes a tear feature configured to facilitate tearing of said closure tape to open the enclosure device, when in the sealed condition, to thereby provide access to the content receiving region thereof (as taught by 77 of Sumitomo)

Regarding claim 12, Furio teaches a tamper evident enclosure assembly 100 for a food/beverage container having a content receiving region, and a circumferential sidewall that tapers radially outward from a lower portion to an upper portion thereof, said circumferential sidewall terminating at an upper circumferential lip portion that defines a mouth portion into the content receiving region, the container including a lid that is configured to press-fit mount over the mouth portion of the container (enclosure 100 capable of being used with a food/beverage container), said enclosure assembly 100 comprising a thin base portion 102 defined by a generally rectangular base perimetric edge (105, 107, 109, 111), and having a seating aperture 117 configured to supportably seat the upper portion of the circumferential sidewall proximate to the lip portion of the container, at a seated position, such that the lip portion of 
**Note: The claim is drawn to the subcombination of the enclosure and not the combination of the enclosure and container.  The container is not an element of the claimed invention.**
Furio discloses the claimed invention except for the closure tape.  Sumitomo teaches that it is known to provide a container with a closure tape (see element 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the enclosure of Furio with the closure tape of Sumitomo, in order to indicate tampering, as disclosed in the Abstract of Sumitomo.
Further regarding the modified invention of Furio, the single use closure tape (9 of Sumitomo) laterally mounted to one of the wing extensions (mounted to outermost flap 108), and having an upper lateral portion extending beyond the wing member in an unsealed condition (9 of Sumitomo), said closure tape further including an adhesive disposed on an interior surface of the tape upper lateral portion (col. 2 lines 28-30 of Sumitomo), said tape upper lateral portion can be folded over such that said adhesive is brought into contact with an exterior surface of said enclosure assembly(taught by Sumitomo), substantially locking said wing extensions in a sealed condition.


Regarding claim 14, said wing extensions and said wing protrusions each include a first pre-fold (122, 132, 142, 152) generally at said opposed sections and said opposed portions, respectively, of said base perimetric edge where said wing extensions and said wing protrusions are coupled to said base portion (figure 7), and each include a second pre-fold (120b, 130b, 140b, 150b), generally parallel to and spaced apart from the respective first pre-fold a fold distance that is at least the length as a seated distance, generally between the base portion and the container lip portion when the enclosure assembly is in the seated position (figure 7).

Regarding claim 15, said seated distance is generally in the range of about 0.5 in. to about 1.5 in. vertically from the lip portion of the container (when an appropriately sized container, with an appropriately sized container lip is inserted therein).

Regarding claim 16, at least one of wing extensions and the wing protrusions includes a handle portion at 112, 114.

Regarding claim 19, said closure tape (of Sumitomo) includes a tear feature (at 77 of Sumitomo) configured to facilitate tearing of said closure tape to open the enclosure device, when in the sealed condition, to thereby provide access to the content receiving region thereof.

Claims 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Furio (U.S. 2017/0355501) in view of Sumitomo (U.S. 10,479,547), as applied to claims 1, 2 and 13 above, and further in view of Wintz (U.S. 2017/0129673).  
Regarding claims 9 and 18, the modified enclosure of Furio discloses the claimed invention except for the teeth.  Wintz teaches that it is known to provide an enclosure with teeth (see element 38).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified enclosure of Furio with an opening having teeth, as taught by Wintz, in order to retain a container therein.

Regarding claims 10, 17 and 18, the modified enclosure of Furio discloses the claimed invention except for the thin adapter insert.  Wintz teaches that it is known to provide an enclosure with a thin adapter insert (see element 16 in figure 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified enclosure of Furio with the thin adapter insert, as taught by Wintz, in order to reinforce the enclosure surrounding the opening.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Furio (U.S. 2017/0355501) in view of Sumitomo (U.S. 10,479,547) and Cutler et al. (U.S. 5,743,389).  Regarding claim 20,  Furio teaches a tamper evident method for delivering a food beverage/container having a content receiving region, and a circumferential sidewall that tapers radially outward from a lower portion to an upper portion thereof, said circumferential sidewall terminating at an upper circumferential lip portion that defines a mouth portion into the content receiving region, the container including a lid that is configured to press-fit mount over the mouth portion of the container, said method comprising, providing an enclosure assembly 100 having a thin base portion 102 defined by a .   
Furio discloses the claimed invention except for the closure tape and the container being mounted within the opening of the base.  Sumitomo teaches that it is known to provide a container with a closure tape (see element 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the enclosure of Furio with the closure tape of Sumitomo, in order to indicate tampering, as disclosed in the Abstract of Sumitomo.
Cutler et al. teaches that it is known to provide a container within an opening of an enclosure (see figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified enclosure of Furio with a container seated within an opening of the base of the enclosure, as taught by Cutler et al., in order to retain a container in a manner that prevents tipping or shifting of the container within the enclosure.
Further regarding the modified invention of Furio, the single use closure tape (9 of Sumitomo) laterally mounted to one of the wing extensions (mounted to outermost flap 108), and having an upper lateral portion extending beyond the wing member in an unsealed condition (9 of Sumitomo), said closure tape further including an adhesive disposed on an interior surface of the tape upper lateral portion (col. 2 lines 28-30 of Sumitomo), said tape upper lateral portion can be folded over such that 
The step of placing the lower portion of the food/beverage container into the seating aperture of the base portion until the upper portion of the container is seated at the seating position, as taught by Cutler et al.  Furio teaches folding each wing protrusion upwardly from said base portion over the mounted cup lid, and inwardly toward one another in a manner such that said foldable wing protrusion each substantially extend over the container mouth portion and mounted lid in a coupled condition (figures 8-11), folding each wing extension upwardly from said base portion over the mounted cup lid, and inwardly toward one another in a manner such that said foldable wing extension each substantially extend over the container mouth portion and mounted lid in an engaged coupled condition, said wing protrusions in the coupled condition and said wing extensions in the engaged condition collectively forming an interior pocket that substantially prevents access to the mounted lid (figures 10 and 11), removing the protective strip from the upper lateral portion of the closure tape, exposing the adhesive, in the unseal condition (taught by Sumitomo), and contacting the exposed adhesive with an exterior surface of said enclosure assembly, substantially locking said wing extensions and said wing protrusions in a sealed condition (taught by Sumitomo).

Regarding claim 21, at least one of the wing extension and the wing protrusion includes a tab portion (adjacent 126a, 136a) configured to removably retain the wing extensions in the engaged condition, and the wing protrusions in the coupled condition, said method further including at least one of coupling the wing protrusion together in the coupled condition and engaging said wing extension together in the engaged condition prior to contacting the exposed adhesive to the sealed condition (figures 10 and 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cite for the carrier structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736